In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00072-CR

CARLOS TOPPS, Appellant                    §    On Appeal from the 211th District
                                                Court

                                           §    of Denton County (F18-755-211)

V.                                         §    November 7, 2019

                                           §    Per Curiam

THE STATE OF TEXAS                         §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. We modify the wording of the special

finding at the top of page 3 of the judgment to accurately reflect the jury’s finding in

the punishment charge:

      THE COURT FURTHER FINDS that before the commission of the
      offense alleged in paragraph one of the indictment, on the 8th day of
      July, 2016, in cause number F-1460401-U, in Dallas County, Texas, the
      defendant was finally convicted of the felony of Fraudulent Use or
      Possession of Identifying Information 5 Items or Less in the 291st
      Judicial District Court; and before the commission of the offense alleged
      in paragraph one of the indictment, the defendant was finally convicted
      of the felony of Attempted Possession of a Controlled Substance on the
8th day of July, 2016, in Dallas County, Texas, in cause number
F1572307-U, in the 291st District Court.

As modified, we affirm the trial court’s judgment.


                               SECOND DISTRICT COURT OF APPEALS

                               PER CURIAM